Citation Nr: 0207489	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  98-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of left talar stress fracture, on appeal from the initial 
grant of service connection.  

2.  Entitlement to a compensable evaluation for the residuals 
of right talar stress fracture, on appeal from the initial 
grant of service connection.

3.  Entitlement to a compensable evaluation for the residuals 
of right medial tibia stress fracture, on appeal from the 
initial grant of service connection.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service connected disabilities.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1996 until 
September 1997.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The stress fracture residuals are manifested by 
subjective complaints of pain, stiffness and numbness, with 
objective evidence of full range of motion and full strength.

2.  The veteran's three noncompensable service-connected 
disabilities are not of such character as to clearly 
interfere with normal employability


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residuals 
of left talar stress fracture are not met at any time since 
the grant of service connection.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, Part 4, Diagnostic Code 5284 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).  

2.  The criteria for a compensable rating for the residuals 
of right talar stress fracture are not met at any time since 
the grant of service connection.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, Part 4, Diagnostic Code 5284 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).

3.  The criteria for a compensable rating for the residuals 
of right medial tibia stress fracture are not met at any time 
since the grant of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45 Part 4, Diagnostic Code 5284 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a)).

4.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities is not 
established.  38 C.F.R. § 3.324 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The veteran contends that she is entitled to increased 
evaluations for her service-connected disabilities.  In 
addressing the claims at hand, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case (SSOC) was issued to the veteran.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which modifies the 
adjudication of all pending claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2001) [hereinafter 
"VCAA"].  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not the subject of 
a final decision by VA as of that date.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (except for 
provisions relating to claims to reopen); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002).

In this case, which arises on appeal from a grant of service 
connection, there is no issue as to substantial completeness 
of an application for a benefit or of providing instructions 
for completing an application.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  There is no 
application form required to claim entitlement to a higher 
initial evaluation, and the appellant provided sufficient 
information for the RO to determine who was making the claim 
and what she was claiming.

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to notify and assist.

In particular, there is now a duty to notify a claimant of 
information or lay or medical evidence necessary to 
substantiate a claim and to indicate what portion of the 
information or evidence is to be provided by the claimant and 
what part the Secretary will attempt to obtain.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The veteran had a personal hearing in May 1998.  
The hearing officer asked her to present her private 
treatment records and gave her a period of 60 days to present 
those records.  The hearing officer also told her that VA 
would provide an examination to evaluate her condition.

The RO has made reasonable efforts to obtain relevant records 
and has notified the appellant of the records received.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c).  Her service medical records, VA 
treatment records, and private doctor's treatment notes are 
associated with the file.  There is no indication of 
additional pertinent evidence that should be obtained.  VA's 
duty to notify the veteran of failure to obtain records is 
moot, as there is no indication of any missing records.  38 
U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).  

Nothing in the record indicates the existence of VA or other 
government records pertinent to the claim that VA could 
obtain to discharge its duty to seek such records.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)).

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claims at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
The veteran has had a VA examination.  At this time, nothing 
in the record suggests that additional examination or opinion 
is necessary.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

There is no prejudice to the veteran in deciding her claim on 
the merits, because she has been told what the requirements 
are to establish entitlement to higher evaluations, has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate her claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA have been substantially met by VA.  
As discussed above, every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to her case.

The Secretary having already provided every possible 
assistance indicated by the record or assertions of the 
veteran, there is no reasonable possibility that return of 
the claim to the RO for further efforts to assist would raise 
any reasonable possibility of substantiating the veteran's 
claim.  Remand for the RO to address the requirements of the 
Act or the implementing regulations in the first instance 
would serve no practical purpose.  VA has discharged its duty 
under the VCAA and the Board may reach the merits of this 
appeal.


Higher Ratings

In November 1996, the veteran was referred to the orthopedic 
clinic for complaints of bilateral ankle/foot pain.  The 
November 1996 bone scan report contains a diagnostic 
impression that included grade IV left talar stress fracture; 
grade II right talar stress fracture; and grade I right 
medial tibial plateau stress fracture.  Based on in-service 
treatment, an October 1997 rating decision granted service 
connection for left talar stress fracture, right talar stress 
fracture, and right medial tibial stress fracture.  Separate 
noncompensable evaluations were assigned.  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disabilities.  The Board has 
considered whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Under Diagnostic Code 5283, malunion or nonunion of tarsal or 
metatarsal bones, a rating of 10 percent is assigned for 
disabilities that are moderate.  A 20 percent evaluation is 
assigned for moderately severe disability, and a 30 percent 
rating is assigned for severe disability.  Under Diagnostic 
Code 5271, limitation of motion in an ankle is rated 20 
percent when marked and 10 percent when moderate.  Normal 
range of motion in an ankle is considered to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

The appellant's medial tibia stress fracture is rated 
according to the residual condition of impairment of the 
tibia and fibula under Diagnostic Code 5262.  In order to 
warrant a 10 percent disability rating there must be malunion 
of the tibia and fibula with mild knee or ankle disability; a 
20 percent disability requires malunion of the tibia and 
fibula with moderate knee or ankle disability.  In order to 
warrant a 30 percent disability rating, the evidence would 
need to show malunion of the tibia and fibula with marked 
knee or ankle disability.  A 40 percent disability rating 
requires nonunion of the tibia and fibula with loose motion, 
requiring brace.  

Significantly, the evidence does not show that the appellant 
has malunion or nonunion involving the tarsal or tibial 
bones.  A VA bone scan was performed in July 1998.  The 
scintigram was considered normal and there was no evidence of 
stress fracture or shin splints.

The veteran's primary complaint, as can be seen in the 
medical records, is of lower extremity pain after prolonged 
standing or walking.  In December 1997, she was seen as an 
outpatient complaining of pain in her legs.  She walked 
without support at that time.  It was planned to follow her, 
and she was advised to avoid strenuous physical activity and 
to return in two months.  In February 1998, x-rays of both 
knees and both legs showed no evidence of fracture nor 
subluxation, and there was no other type of bone or joint 
pathology noted.  The June 1998 VA examination report reveals 
that the veteran indicated that she experienced pain, 
numbness and weakness of the lower extremities.

The Board must discuss the effect of pain and other factors 
as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, pain on 
motion, incoordination, weakened movement, excess 
fatigability, or any of the other factors articulated in 
38 C.F.R. § 4.45.  These include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); impaired ability to execute 
skilled movements smoothly; and swelling, deformity or 
atrophy of disuse.  If the veteran experiences any of these 
factors, the Board is to discuss whether any of these factors 
entitle the veteran to a compensable rating under any of the 
diagnostic codes in the rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45. 

The record does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to her disabilities.  At the June 1998 VA examination, there 
was no objective evidence of deformity, angulation, false 
motion, shortening, or intra-articular involvement of any 
joint.  There was no evidence of tenderness, drainage, edema, 
painful motion, weakness, or redness to palpation or heat.  
Although the veteran reported that she experienced swelling, 
the medical evidence does not confirm this.  The record does 
not reflect that the veteran has alleged or shown impaired 
ability to execute skilled movements smoothly, deformity, or 
atrophy of disuse.  It has not been shown that the veteran's 
disabilities interfere with her gait or her ability to stand 
and squat. 

The appellant is competent to report her symptoms.  At her 
May 1998 personal hearing the veteran reported that her 
symptoms included pain, inflammation, and limitation of 
motion.  Although she reported constant and substantial pain, 
her testimony is not supported by the medical evidence, and 
does not serve to warrant a separate, compensable evaluation 
for any disability.  Mere subjective complaints of pain 
without pathology or objective evidence of the presence of 
pain do not warrant a compensable evaluation.  The examiner 
commented in June 1998 that there were no scientific methods 
to objectively measure pain.  However, the examiner also 
indicated that there was no evidence of functional loss due 
to pain and her legs were functional.  As residual physical 
findings are not shown, even with consideration of 38 C.F.R. 
§§ 4.7 and 4.40, separate, compensable evaluations for her 
disabilities is not warranted.

The Board notes that other diagnostic codes relate to the 
ankle such as ankylosis of the ankle (Diagnostic Code 5270); 
ankylosis of the subastragalar or tarsal joint in poor weight 
bearing position (Diagnostic Code 5272), malunion of os 
calcis or astragalus with marked deformity (Diagnostic Code 
5273); and for astragalectomy (Diagnostic Code 5274).  As the 
evidence does not show malunion of the os calcis or 
astragalus, Diagnostic Code 5273 is not applicable.  Likewise 
Diagnostic Codes 5274, 5270 and 5272 are not applicable as 
the evidence does not show an astragalectomy, ankylosis of 
the ankle, or of the subastragalar or tarsal joint. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for higher 
evaluations for ankle and right tibiale disabilities.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


38 C.F.R. § 3.324

Under 38 C.F.R. § 3.324, when a veteran is suffering from two 
or more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities the rating agency is authorized to apply a 10-
percent rating, but not in combination with any other rating.

The veteran's only service-connected disabilities are the 
residuals of stress fractures of each tarsal bone and right 
medial tibia, each rated noncompensably disabling.  As 
discussed above, the disabilities are not shown to impose any 
functional limitation. She has reported that she is a 
university student.  There has been no assertion or showing 
that the disabilities under consideration have interfered 
with employment.  Consequently, the Board concludes that the 
service-connected disabilities are not of such character as 
to clearly interfere with normal employability, which would 
support the assignment of a 10 percent rating under 38 C.F.R. 
§ 3.324.



ORDER

The assignment of a compensable evaluation for the residuals 
of left talar stress fracture is denied.  

The assignment of a compensable evaluation for the residuals 
of right talar stress fracture is denied.

The assignment of a compensable evaluation for the residuals 
of right medial tibia stress fracture is denied.

A 10 percent disability evaluation under 38 C.F.R. § 3.324 is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

